FILED
                              NOT FOR PUBLICATION                           JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANA ROSA CUEVAS TALAVERA,                        No. 07-70360

               Petitioner,                        Agency No. A095-414-676

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Ana Rosa Cuevas Talavera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
immigration judge’s (“IJ”) decision denying her application for cancellation of

removal. We dismiss the petition for review.

       We lack jurisdiction to review the IJ’s discretionary determination that

Cuevas Talavera lacks the requisite good moral character for cancellation of

removal. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir. 2005) (indicating

that a good moral character determination is only reviewable where it is based on

one of the statutory exclusions found in 8 U.S.C. § 1101(f)), overruled on other

grounds by Sanchez v. Holder, 560 F.3d 1028 (9th Cir. 2009). The IJ’s

discretionary good moral character determination is dispositive of Cuevas

Talavera’s application.

       PETITION FOR REVIEW DISMISSED.




AP/Research                               2                                       07-70360